
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(24)


SECOND AMENDMENT TO
THE HARRAH'S ENTERTAINMENT, INC.
EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

        WHEREAS, Harrah's Entertainment, Inc. (the "Company") maintains the
Harrah's Entertainment, Inc. Executive Supplemental Savings Plan II (the "Plan")
in order to provide its key executives with an opportunity and incentive to save
for retirement and other purposes; and

        WHEREAS, Section 12.1(a) of the Plan provides that the EDCP Committee
has the right to amend the Plan provided such amendment does not have a material
adverse financial effect on the Company or the Plan; and

        WHEREAS, the EDCP Committee has approved the adoption of this Second
Amendment.

        NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended,
effective as February 11, 2005, as follows:

        Section 3.1(c)(4) of the Plan is hereby amended to read in its entirety
as follows:

        (4)    Exceptions for Administrative Error.    

        (a)   Notwithstanding Section 3.1(c)(1), in the event that an Employee
who is eligible to participate in the Plan as of the Effective Date was not
afforded an opportunity to submit a Participation Agreement prior to the
Effective Date due to administrative or clerical error, such Employee may
complete and deliver a Participation Agreement to the EDCP Committee on or
before March 15, 2005, and such Employee shall enter the Plan as of the date of
the delivery of such Participation Agreement to the EDCP Committee. The
Participant's Deferral Contributions shall be determined with reference to
Compensation earned on or after the Effective Date to the extent payable after
the date of such Participant's entry into the Plan.

        (b)   Notwithstanding Section 3.1(c)(1), in the event that an Employee
who is eligible to participate in the Plan as of the Effective Date failed to
provide a confirmed electronic Participation Agreement prior to the Effective
Date, such Employee may complete and deliver a Participation Agreement to the
EDCP Committee, in written or electronic form, on or before March 15, 2005, and
such Employee shall enter the Plan as of the date of the delivery of such
Participation Agreement to the EDCP Committee. The Participant's Deferral
Contributions shall be determined with reference to Compensation earned on or
after the Effective Date to the extent payable after the date of such
Participant's entry into the Plan.

        IN WITNESS WHEREOF, the EDCP Committee has caused this Second Amendment
to be executed by its duly authorized member on this 11th day of February, 2005.

    THE EDCP COMMITTEE OF
HARRAH'S ENTERTAINMENT, INC.
 
 
 
      By: /s/  JERRY BOONE      

--------------------------------------------------------------------------------

    Name: Jerry Boone     Title: Sr. Vice President, Human Resources        

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(24)

